DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 22 FEB 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 FEB 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/EP2016/082314 22 December 2016 filed under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (PCT EP2015081075; 22 December 2015) and the certified copy have been filed in application 16/065,629, filed 22 June 2018. 
Applicant’s Amendments
Applicant's response and amendments, filed on 26 JULY 2022, is acknowledged. Applicant has cancelled claims 21 and 30.
Examiner’s Amendment-Claims
The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Sherri Oslick, Registration No: 52087, at (773) 612-9114 on 19 APR 2022.
Claims 18, 20, and 24 are canceled.
Claim 1 has been re-written as follows:
Claim 1: A nucleic acid regulatory element for enhancing endothelial cell specific gene expression consisting of a sequence selected from the group consisting of SEQ ID NOS: 3, 4, 5, 6, 7, 9, 10, 11, 15, 18, 21, 22, 24, 25, 28, 29 and 30.
Claim 3 has been re-written as follows:
Claim 3: A nucleic acid regulatory element for enhancing gene expression in endothelial cells consisting of a complement of a sequence as defined by any one of SEQ ID NOS: 3, 4, 5, 6, 7, 9, 10, 11, 15, 18, 21, 22, 24, 25, 28, 29 or 30.
Claim 29 has been re-written as follows:
Claim 29: The nucleic acid regulatory element according to claim 1, consisting of the sequence set forth in SEQ ID N0:22.
Status of the Claims
Claims 4, 15-16, 18-21, 24 and 30 are cancelled. Claims 1-3, 5-14, 17, 22-23, and 25-29 are pending. Claims 1, 2, 3, 5, 11, 14, 17, and 29 are amended.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
RAFII
The prior rejection of claims 1, 3, 5-7, 10-13, and 22 under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being clearly anticipated by RAFII (US20120301443A1) and as evidenced by Rafii (Rafii S, et al. Blood, The Journal of the American Society of Hematology. 2013 Jan 31;121(5):770-80) and Dull (Dull T, et al. Journal of Virology. 1998 Nov 1;72(11):8463-71) is withdrawn in light of applicant’s amendment to base claim 1 which now recites: A nucleic acid regulatory element for enhancing endothelial cell specific gene expression comprising a sequence selected from the group consisting of SEQ ID NO:s 3, 4, 5, 6, 7, 9, 10, 11, 15, 18, 21, 22, 24, 25, 28, 29 and 30. RAFII does not disclose a nucleic acid regulatory element for enhancing endothelial cell specific gene expression comprising a recited sequence.

Papac-Milicevic
The prior rejection of claims 1-3, 5-8, 10-11, 13, 21, and 29 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Papac-Milicevic (Papac-Milicevic N, et al. Circulation Research. 2012 Apr 13;110(8):e50-63) as evidenced by De Wet (De Wet JR, et al. Proceedings of the National Academy of Sciences. 1985 Dec 1;82(23):7870-3) and Bert (Bert AG, et al. Plasmid. 2000 Sep 1;44(2):173-82) ) is withdrawn in light of applicant’s arguments which were found persuasive in regard to the differences between the regulatory elements disclosed by Papac-Milicevic and the regulatory element of SEQ ID NO: 22. Papac-Milicevic does not teach a regulatory element comprising the nucleic acid of SEQ ID NO: 22.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
RAFII—HUBER—De Palma
The prior rejection of claims 2, 8, and 21 under 35 U.S.C. 103 as being unpatentable over RAFII (US20120301443A1), as evidenced by Rafii (2013) and Dull (1998), as applied to claims 1 and 5-6 above, and further in view of HUBER (US6524815B1; 25 February 2003) and De Palma (De Palma M, et al. Human Gene Therapy. 2003 Aug 10;14(12):1193-206) is withdrawn in light of applicant’s amendment to claim 2 which now recites: a nucleic acid regulatory element for enhancing endothelial cell-specific gene expression consisting of the sequence of SEO ID NO: 1 (emphasis added). RAFII does not disclose a nucleic acid regulatory element for enhancing endothelial cell specific gene expression consisting of SEQ ID NO: 1. Huber and Dull do not overcome the deficiency of RAFII.
RAFII—Rafii—Dull—Kren
The prior rejections of claims 9, 13-14, and 23 under 35 U.S.C. 103 as being unpatentable over RAFII (US20120301443A1), as evidenced by Rafii (2013) and Dull (1998), as applied to claims 1, 6, 11, and 13 above, and further in view of Kren (Kren, B. T., et al. The Journal of Clinical Investigation, 2009; 119(7), 2086-99) is withdrawn in light of applicant’s amendment to claim(s) 1 (and 2) as described above.
CORRECTED – NOTICE OF ALLOWANCE 
Rejoinder
Claims 1-3, 5-14, 22-23, and 29 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 27 JAN 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn to claims 17 and 25-28 that require all the limitations of an allowable claim. Claims 17 and 25-28, directed to previously non-elected group and species are no longer withdrawn from consideration because the claim(s) require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
The following is an Examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest nucleic acid regulatory elements for enhancing endothelial cell specific gene expression consisting of a sequence selected from the group consisting of SEQ ID NOS: 1, 3, 4, 5, 6, 7, 9, 10, 11, 15, 18, 21, 22, 24, 25, 28, 29 and 30.
In regard to SEQ ID NO:s 1, 3, 4, 5, 6, 7, 9, 10, 11, 15, 18, 21, 22, 24, 25, 28, 29 and 30, recited in claims 1-3 and 29:
SEQ ID NO: 1 is a human CDH5 (also known as VE cadherin) gene EC-CRE1a DNA used in the method for expressing a transgene product in endothelial cells, 76 nucleotides in length (Result 1 file 20201030_085531_us-16-065-629-1.rng in IFW).  
SEQ ID NO: 3 is a human CDH5 (also known as VE cadherin) gene EC-CRE1c DNA used in the method for expressing a transgene product in endothelial cells 408 nt in length (Result 1 file 20201030_085531_us-16-065-629-3.rng).
SEQ ID NO: 4 is a human CDH5 (also known as VE cadherin) gene EC-CRE1d DNA used in the method for expressing a transgene product in endothelial cells 173 nt in length (Result 1 File Name: 20201030_085531_us-16-065-629-4.rng).
SEQ ID NO: 5 is a human CDH5 (also known as VE cadherin) gene EC-CRE1e DNA used in the method for expressing a transgene product in endothelial cells 307 nt in length (Result 1 file 20201030_085531_us-16-065-629-5.rng).
SEQ ID NO: 6 is a human CDH5 (also known as VE cadherin) gene EC-CRE1f DNA used in the method for expressing a transgene product in endothelial cells 450 nt in length (Result 1 file 20201030_085531_us-16-065-629-6.rng).
SEQ ID NO: 7 is a human ECSCR gene EC-CRE1a DNA used in the method for expressing a transgene product in endothelial cells 123 nt in length (Result 1 file 20201030_085531_us-16-065-629-7.rng).
SEQ ID NO: 9 is a human EDN1 gene EC-CRE1a DNA used in the method for expressing a transgene product in endothelial cells 455 nt in length (Result 1 in file 20201030_085531_us-16-065-629-9.rng).
SEQ ID NO: 10 is a human ENG gene EC-CRE1a DNA used in the method for expressing a transgene product in endothelial cells153 nt in length (Result 1 in file 20201030_085531_us-16-065-629-10.rng).
SEQ ID NO: 11 is a human ENG gene EC-CRE1b DNA used in the method for expressing a transgene product in endothelial cells 125 nt in length (Result 1 in file 20201030_085608_us-16-065-629-11.rng).
SEQ ID NO: 15 is a human HYAL2 gene EC-CRE1a DNA used in the method for expressing a transgene product in endothelial cells 170 nt in length (Result 1 in file 20201030_085608_us-16-065-629-15.rng).
SEQ ID NO: 18 is a human ICAM2 gene EC-CRE1a DNA used in the method for expressing a transgene product in endothelial cells 265 nt in length (Result 1 in file 20201030_085608_us-16-065-629-18.rng).
SEQ ID NO: 21 is a human IFI27 gene EC-CRE1a DNA used in the method for expressing a transgene product in endothelial cells 450 nt in length (Result 1 in file 20201030_085646_us-16-065-629-21.rng).
SEQ ID NO: 22 is a human IFI27 gene EC-CRE1b DNA used in the method for expressing a transgene product in endothelial cells 570 nt in length (Result 1 in file 20201030_085646_us-16-065-629-22.rng). 
SEQ ID NO: 24 is a human PECAM1 gene EC-CRE1a DNA used in the method for expressing a transgene product in endothelial cells 217 nt in length (Result 1 file 20201030_085646_us-16-065-629-24.rng).
SEQ ID NO: 25 is a human TIE1 gene EC-CRE1a DNA used in the method for expressing a transgene product in endothelial cells 97 nt in length (Result 1 file 20201030_085646_us-16-065-629-25.rng).
SEQ ID NO: 28 is a human VWF gene EC-CRE1b DNA used in the method for expressing a transgene product in endothelial cells 385 nt in length (Result 1 file 20201030_085646_us-16-065-629-28.rng).
SEQ ID NO: 29 is a human Hs1859 gene EC-CRE-V1 DNA used in the method for expressing a transgene product in endothelial cells 517 nt in length (Result 1 file 20201030_085731_us-16-065-629-29.rng).
SEQ ID NO: 30 is a human Hs2179 gene EC-CRE-V2 DNA used in the method for expressing a transgene product in endothelial cells 511 nt in length (Result 1 file 20201030_085731_us-16-065-629-30.rng). 
Although various endogenous gene sequences of endothelial cell active promoters were known in the prior art, the prior art does not teach or fairly suggest specific nucleic acid regulatory elements consisting of SEQ ID NO:s 1, 3, 4, 5, 6, 7, 9, 10, 11, 15, 18, 21, 22, 24, 25, 28, 29 and 30. 
The closest prior art cited in prior Office actions, namely RAFII, HUBER and Papac-Milicevic, teaches elements of enhancing gene expression in the context of endothelial cell active promoters CDH5 or IFI27 but does not teach or fairly suggest the nucleic acid regulatory elements consisting of SEQ ID NO:s 1 or 22. Likewise, ALDRED (WO2008073303A2) discloses large nucleic acid constructs of about 6000 nt in length comprising most of the recited sequences identified in the SEQ ID NO:s recited in instant claim 1. However, ALDRED is not directed to nucleic acid regulatory elements for enhancing endothelial cell specific gene expression (see IFW sequence search results in N-Geneseq database files ending in suffix .rng and also files ending in suffix .rnpbm) and thus, ALDRED does not disclose, teach or fairly suggest nucleic acid regulatory elements consisting of SEQ ID NO:s 1, 3, 4, 5, 6, 7, 9, 10, 11, 15, 18, 21, 22, 24, 25, 28, 29 and 30.
Thus, the closest prior art does not teach or fairly suggest the instant inventions of claims 1-2.
Claims 3, 5-14, 17, 22-23, and 25-29 depend on claims 1 or 2 and thus are also allowable.
Claims 1-3, 5-14, 17, 22-23, and 25-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                          
/KEVIN K HILL/Primary Examiner, Art Unit 1633